--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ECO SCIENCE SOLUTIONS, INC.
2017 EQUITY INCENTIVE PLAN
 
Article 1.
Establishment & Purpose

 
1.1 Purpose of this Equity Incentive Plan. The purpose of this Equity Incentive
Plan (Plan) is to attract, retain and motivate the officers, directors,
employees and consultants of the Company and its Subsidiaries and Affiliates, as
well as provide a means of compensation for consultants, and to promote the
success of the Company’s business by providing them with appropriate incentives
and rewards either through a proprietary interest in the long-term success of
the Company or compensation based on fulfilling certain performance goals.


1.2 Effective Date of Plan.  The Plan shall become effective and Awards may be
granted on and after June 20, 2017 (the “Effective Date”). Any Awards or Options
granted under this Plan must be approved by the Board of Directors prior to the
granting of an Award or an Option. This Plan does not have a termination date;
each Agreement setting forth an Award or Option shall have separate and distinct
terms with regard to the termination date.


1.3 Reservation of Common Shares.  The Company shall initially reserve
15,000,000 Shares of its Common Stock and may, from time to time, increase, or
decrease, the amount of shares on reserve pursuant to the needs of the Company.
 
Article 2.
Definitions

 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth below.


2.1 “Affiliate” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise. Unless otherwise specifically indicated, when used herein, the term
Affiliate shall refer to an Affiliate of the Company.


2.2 “Award” means any Option, Stock Appreciation Right, Restricted Stock or
Other Stock-Based Award that is granted under this Plan.


2.3 “Award Agreement” means either (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award, or (b) a written statement signed by an authorized officer of the
Company to a Participant describing the terms and provisions of the actual grant
of such Award.


2.4 “Board” means the Board of Directors of the Company.


2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.


 
1

--------------------------------------------------------------------------------

 
 
2.9 “Committee” means the Board, or any committee designated by the Board to
administer this Plan in accordance with Article 3 of this Plan.


2.10 “Consultant” means any person who provides bona fide services to the
Company or any Affiliate or Subsidiary as a consultant or advisor, excluding any
Employee or Director.


2.11 “Director” means a member of the Board who is not an Employee.


2.12 “Employee” means an officer or other employee of the Company or any
Subsidiary or Affiliate, including a member of the Board who is such an
employee.


2.13 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in Section 422 of the Code and
designated as an Incentive Stock Option in accordance with Article 6 of this
Plan.


2.14 “Non-Qualified Stock Option” means any Option granted that is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).


2.15 “Non-Restricted Employee Benefit Plan Stock” means Shares that are issued
pursuant to a qualified employee benefit.


2.16 “Other Stock-Based Award” means any Award granted under Article 9 of this
Plan.


2.17 “Participant” means any eligible person as set forth in Section 4.1 to whom
an Award is granted.


2.18 “Person” means any natural person, sole proprietorship, general
partnership, limited partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, governmental
authority or any other organization, irrespective of whether it is a legal
entity and includes any successor (by merger or otherwise) of such entity.


2.19 “Restricted Stock” means any Award granted under Article 8 of this Plan.


2.20 “Restriction Period” means the period during which Restricted Stock awarded
under Article 8 of this Plan is restricted.


2.21 “Share” means a share of common stock of the Company, par value $0.0001 per
share, or such other class or kind of shares or other securities resulting from
the application of Article 11 of this Plan.


2.22 “Subsidiary” means, with respect to any entity (the “parent”), any
corporation, limited liability company, company, firm, association or trust of
which such parent, at the time in respect of which such term is used, (i) owns
directly or indirectly more than fifty percent (50%) of the equity, membership
interest or beneficial interest, on a consolidated basis, or (ii) owns directly
or controls with power to vote, directly or indirectly through one or more
Subsidiaries, shares of the equity, membership interest or beneficial interest
having the power to elect more than fifty percent (50%) of the directors,
trustees, managers or other officials having powers analogous to that of
directors of a corporation. Unless otherwise specifically indicated, when used
herein, the term Subsidiary shall refer to a direct or indirect Subsidiary of
the Company.


 
2

--------------------------------------------------------------------------------

 
2.23 “Ten-Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.
 
Article 3.
Administration

 
3.1 Authority of the Committee. This Plan shall be administered by the
Committee, which shall have full power to interpret and administer this Plan and
full authority to select the Directors, Employees and Consultants to whom Awards
will be granted and determine the type and amount of Awards to be granted to
each such Director, Employee or Consultant, the terms and conditions of such
Awards. Without limiting the generality of the foregoing, the Committee may, in
its sole discretion, interpret, clarify, construe or resolve any ambiguity in
any provision of this Plan or any Award Agreement, accelerate or waive vesting
of Awards and exercisability of Awards, extend the term or period of
exercisability of any Awards or waive any terms or conditions applicable to any
Award, subject to the limitations set forth in Section 12.2 of this Plan. Awards
may, in the discretion of the Committee, be made under this Plan in assumption
of, or in substitution for, outstanding awards previously granted by the Company
or an Affiliate or a company acquired by the Company or with which the Company
combines. The Committee shall have full and exclusive discretionary power to
adopt rules, forms, instruments and guidelines for administering this Plan as
the Committee deems necessary or proper, subject to the limitations set forth in
Section 12.2 of this Plan. Subject to Section 12.2, all actions taken and all
interpretations and determinations made by the Committee or by the Board (or any
other committee or sub-committee thereof), as applicable, shall be final and
binding upon the Participants, the Company and all other interested individuals.


3.2 Delegation. The Committee may delegate to one or more of its members, one or
more officers of the Company or any Subsidiary, or one or more agents or
advisors such administrative duties or powers as it may deem advisable.
 
Article 4.
Eligibility and Participation

 
4.1 Eligibility. Participants will consist of such Employees, Directors and
Consultants as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive Awards under this Plan;
provided, however, that Options and Stock Appreciation Rights may only be
granted to those Employees, Directors and Consultants with respect to whom the
Company is an “eligible issuer” within the meaning of Section 409A of the Code.
The designation of an individual as a Participant in any year shall not require
that the Committee designate such individual to receive an Award in any other
year or to receive the same type or amount of Award in any other year.


4.2 Type of Awards. Awards under this Plan may be granted in any one or a
combination of: (a) Non-Restricted Employee Benefit Plan Stock; (b) Restricted
Stock; and (c) Other Stock-Based Awards. Awards granted under this Plan shall be
evidenced by Award Agreements (which need not be identical) that provide
additional terms and conditions associated with such Awards, including, without
limitation, restrictive covenants, as determined by the Committee in its sole
discretion; provided, however, that in the event of any conflict between the
provisions of this Plan and any such Award Agreement, the provisions of the Plan
shall prevail unless otherwise indicated in the Award Agreement.
 
Article 5.
Shares Subject to this Plan

 
5.1 Number of Shares Available. Subject to adjustment as provided in this
Article 5 and Article 11 of the Plan, the maximum number of Shares available for
issuance to Participants pursuant to Awards under the Plan shall be 4.9% of the
issued and outstanding common stock at any one time. The Shares available for
issuance under the Plan may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares. Any Shares tendered to or withheld by the
Company as part or full payment for the purchase price, Option Price or grant
price of an Award or to satisfy all or part of the Company’s tax withholding
obligation with respect to an Award shall not be available for the issuance of
additional Awards.


 
3

--------------------------------------------------------------------------------

 
5.2 Additional Shares. In the event that any outstanding Award expires or is
forfeited, cancelled or otherwise terminated without consideration (i.e., Shares
or cash) therefor, the Shares subject to such Award, to the extent of any such
forfeiture, cancellation, expiration or termination, shall again be available
for Awards under this Plan. If the Committee authorizes the assumption under
this Plan, in connection with any merger, consolidation, reorganization or
acquisition of property or stock, of awards granted under another plan, such
assumption shall not reduce the maximum number of Shares available for issuance
under this Plan.
 
Article 6.
Non-Restricted Employee Benefit Plan Stock

                                    
6.1 Grant of Non-Restricted Employee Benefit Plan Stock. The Committee is hereby
authorized to grant Non-Restricted Employee Benefit Plan Stock. Non-Restricted
Employee Benefit Plan Stock shall be evidenced by Written Agreements that shall
conform to the requirements of the Plan and may contain such other provisions as
the Committee shall deem advisable. Subject to the terms of the Plan and any
applicable Plan, a Non-Restricted Employee Benefit may be granted under the Plan
and shall confer on the holder thereof a right to receive Non-Restricted Common
Stock, as the Committee shall determine in its sole discretion.
 
Article 7.
Restricted Stock

 
7.1 Grant of Restricted Stock. The Committee is hereby authorized to grant
Restricted Stock to Participants. An Award of Restricted Stock is a grant by the
Committee of a specified number of Shares to the Participant, which Shares are
subject to forfeiture upon the occurrence of specified events. Participants
shall be awarded Restricted Stock in exchange for consideration not less than
the minimum consideration required by applicable law. Restricted Stock shall be
evidenced by an Award Agreement, which shall conform to the requirements of the
Plan and may contain such other provisions as the Committee shall deem
advisable.


7.2 Terms of Restricted Stock Awards. Each Award Agreement evidencing a
Restricted Stock grant shall specify the Restriction Period(s), the number of
Shares of Restricted Stock subject to the Award, the purchase price, if any, of
the Restricted Stock, the performance, employment or other service or other
conditions (including the termination of a Participant’s employment or other
service, whether due to death, Disability or other reason) under which the
Restricted Stock may be forfeited to the Company and such other provisions as
the Committee shall determine. Any Restricted Stock granted under the Plan shall
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates (in
which case, the certificate(s) representing such Shares shall be legended as to
sale, transfer, assignment, pledge or other encumbrances during the Restriction
Period and deposited by the Participant, together with a stock power endorsed in
blank, with the Company, to be held in escrow during the Restriction Period). At
the end of the Restriction Period, the restrictions imposed hereunder and under
the Award Agreement shall lapse with respect to the number of Shares of
Restricted Stock as determined by the Committee, and, except as provided in
Section 14.6, the legend required by this Section 8.2 shall be removed and such
number of Shares delivered to the Participant (or, where appropriate, the
Participant’s legal representative).


7.3 Voting and Dividend Rights. The Committee shall determine and set forth in a
Participant’s Award Agreement whether or not a Participant holding Restricted
Stock granted hereunder shall have the right to exercise voting rights with
respect to the Restricted Stock during the Restriction Period (the Committee may
require a Participant to grant an irrevocable proxy and power of substitution)
and/or have the right to receive dividends on the Restricted Stock during the
Restriction Period (and, if so, on what terms).


7.4 Performance Goals. The Committee may condition the grant of Restricted Stock
or the expiration of the Restriction Period upon the Participant’s achievement
of one or more performance goals specified in the Award Agreement. If the
Participant fails to achieve the specified performance goal(s), the Committee
shall not grant the Restricted Stock to such Participant or the Participant
shall forfeit the Award of Restricted Stock to the Company, as applicable.
 


 
4

--------------------------------------------------------------------------------

 
Article 8.
Other Stock-Based Awards

 
The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Market Value of, Shares, including, without limitation, restricted
stock units, dividend equivalent rights and other phantom awards. Such Other
Stock-Based Awards shall be in such form and dependent on such conditions as the
Committee shall determine, including, without limitation, the right to receive
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of employment or other service, the occurrence
of an event and/or the attainment of performance objectives. Subject to the
provisions of the Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made, the number of Shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable). Each Other
Stock-Based Award grant shall be evidenced by an Award Agreement, which shall
conform to the requirements of the Plan.
 
8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning Restricted Stock, the Participant shall be
required to file promptly a copy of such election with the Company.
 
Article 9.
Compliance with Section 409A of the Code

 
9.1 General. The Company intends that the Plan and all Awards be construed to
avoid the imposition of additional taxes, interest and penalties pursuant to
Section 409A of the Code (together with all regulations, guidance, compliance
programs and other interpretative authority thereunder, “Section 409A”).
Notwithstanding the Company’s intention, in the event that any Award is subject
to such additional taxes, interest or penalties pursuant to Section 409A, the
Committee may, in its sole discretion and without a Participant’s prior consent,
amend the Plan and/or Awards, adopt policies and procedures or take any other
actions (including amendments, policies, procedures and actions with retroactive
effect) as are necessary or appropriate to (a) exempt the Plan and/or any Award
from the application of Section 409A, (b) preserve the intended tax treatment of
any such Award or (c) comply with the requirements of Section 409A, including,
without limitation, any such regulations, guidance, compliance programs and
other interpretative authority that may be issued after the date of the grant.
Neither the Company nor any of its Subsidiaries or Affiliates shall be liable
for any additional tax, interest or penalties that may be imposed on a
Participant under Section 409A or any damages that may be imposed on a
Participant or any other Person for failing to comply with Section 409A, but
only if Awards are granted, administered and settled in accordance with the
terms of this Plan and the underlying Award Agreements.


9.2 Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or Award Agreement, any payment(s) of nonqualified deferred
compensation (within the meaning of Section 409A) that are otherwise required to
be made under the Plan to a “specified employee” (as defined under Section 409A)
as a result of his or her separation from service (other than a payment that is
not subject to Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, until the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on the day that immediately follows the end of such
six-month period or as soon as administratively practicable thereafter. Any
remaining payments of nonqualified deferred compensation shall be paid without
delay and at the time or times such payments are otherwise scheduled to be
made. 


9.3 Separation from Employment or Other Service. A termination of employment or
other service shall not be deemed to have occurred for purposes of any provision
of the Plan or any Award Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment or other service,
unless such termination is also a “separation from service” within the meaning
of Section 409A and the payment thereof prior to a “separation from service”
would violate Section 409A. For purposes of any such provision of the Plan or
any Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment,” “termination of service,” or like
terms shall mean “separation from service.”
 
 
5

--------------------------------------------------------------------------------

 
 
Article 10.
Adjustments

 
10.1 Adjustments in Authorized Shares. In the event of any corporate event or
transaction involving the Company, a Subsidiary and/or an Affiliate (including,
but not limited to, a change in the Shares of the Company or the capitalization
of the Company), such as a merger, consolidation, reorganization,
recapitalization, partial or complete liquidation, reclassification, separation,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of Shares, exchange of Shares, dividend in kind, cash dividend,
amalgamation or other like change in capital structure, distribution of any kind
or any similar corporate event or transaction, the Committee, to prevent
dilution or enlargement of Participants’ rights under the Plan, shall choose, in
its sole discretion, one or more of the following actions, which the Committee
shall take in an equitable manner, (a) substitute or adjust the number and kind
of Shares or other property that may be issued under the Plan or under
particular forms of Awards, (b) substitute or adjust the number and kind of
Shares or other property subject to outstanding Awards, (c) adjust the Option
Price, grant price or purchase price applicable to outstanding Awards and/or
other value determinations (including performance conditions) applicable to the
Plan or outstanding Awards, (d) permit the holders of outstanding Awards to
participate in the corporate event or transaction, or (e) issue additional
Awards or Shares or make cash payments to the holders of outstanding Awards. All
adjustments shall be made in good faith compliance with Section 409A. For the
avoidance of doubt, management fees payable pursuant to the Advisory Services
and Monitoring Agreement by and among the Company, CCMP Capital Advisors, LLC
and certain other parties, dated as of April 30, 2012, as may be amended from
time to time, shall in no event be considered a dividend for purposes of this
Section 11.1.


10.2 Change of Control. Upon the occurrence of a Change of Control after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the Committee shall specify otherwise
in the Award Agreement, the Committee shall choose, in its sole discretion, to
make one or more of the following adjustments in the terms and conditions of
outstanding Awards (which, for the avoidance of doubt, shall exclude any Options
or any portions thereof for which a notice of exercise has been received by the
Company): (a) continuation or assumption of such outstanding Awards under the
Plan by the Company (if it is the surviving company or corporation) or by the
surviving company or corporation or its parent; (b) substitution by the
surviving company or corporation or its parent of awards with substantially
equivalent terms for outstanding Awards; (c) accelerated exercisability, vesting
and/or lapse of restrictions under outstanding Awards immediately prior to the
occurrence of such event; (d) upon written notice, provision that any
outstanding Awards must be exercised, to the extent then exercisable, during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such Awards shall
terminate to the extent not so exercised within the relevant period, provided,
that, the Participant is able to sell any Shares acquired upon such exercise for
cash or liquid securities in the transaction that causes the Change of Control;
(e) cancellation of all or any portion of a Participant’s outstanding Awards for
consideration (in the form of cash or liquid securities) equal to the Fair
Market Value of the Shares subject to such Award (or the portion thereof being
canceled), provided, that, in the case of Options and Stock Appreciation Rights
or similar Awards, the Participant shall be entitled to the excess, if any, of
the aggregate Fair Market Value of the Shares subject to such outstanding Awards
(or the portion thereof being canceled) over the aggregate Option Price or grant
price, as applicable, with respect to such Awards or portion thereof being
canceled; or (f) in the event of a sale of at least 80% of the outstanding
Shares or all or substantially all of the assets of the Company, cancellation of
any unvested Awards or any unvested portions of any Awards for no consideration.
For the avoidance of doubt, in the event of a sale of less than 80% of the
outstanding Shares or less than substantially all of the assets of the Company,
as applicable, any unvested Awards or any unvested portions of any Awards will
remain, subject to clauses (a) through (e) of this Section 11.2.
 
Article 11.
General Provisions

 
11.1 No Right to Employment or Other Service or Award. The granting of an Award
under the Plan shall impose no obligation on the Company, any Subsidiary or any
Affiliate to continue the employment or other service of a Participant and shall
not lessen or affect any right that the Company, any Subsidiary or any Affiliate
may have to terminate the employment or other service of such Participant. No
Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).


 
6

--------------------------------------------------------------------------------

 
 
11.2 Settlement of Awards. Each Award Agreement shall establish the form in
which the Award shall be settled. The Committee shall determine whether cash,
Awards, other securities or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be issued, rounded, forfeited or otherwise eliminated.


11.3 Tax Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or to require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan. Participants may elect, subject to the approval
of the Committee, in its sole discretion, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value equal to the minimum statutory total tax that could be imposed
in connection with any such taxable event.


11.4 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under
Section 409A or 457A of the Code or otherwise, and none of the Company, any of
its Subsidiaries or Affiliates or any of their employees or representatives
shall have any liability to a Participant with respect thereto.


11.5 Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except (a) in the event of the Participant’s death (subject to the applicable
laws of descent and distribution) or (b) subject to the approval of the
Committee, which approval shall not be unreasonably withheld or delayed, to a
family trust or other entity established for estate planning purposes, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate. No transfer shall be permitted for value or consideration. An award
exercisable after the death of a Participant may be exercised by the heirs,
legatees, personal representatives or distributees of the Participant. Any
permitted transfer of the Awards to heirs, legatees, personal representatives or
distributees of the Participant shall not be effective to bind the Company
unless the Committee shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.


11.6 Stockholders’ Agreement; Conditions and Restrictions on Shares. Shares
received in connection with Awards granted hereunder shall be subject to all of
the terms and conditions of the Stockholders’ Agreement, including all transfer
restrictions and repurchase rights set forth therein. As a condition to
receiving, exercising or settling an Award, each Participant shall sign a
joinder agreement pursuant to which the Participant shall become fully bound by
the terms set forth in the Stockholders’ Agreement. The certificates for Shares
may include any legend that the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.


11.7 Shares Not Registered. Shares and Awards shall not be issued under this
Plan unless the issuance and delivery of such Shares and any Awards comply with
(or are exempt from) all applicable requirements of law, including, without
limitation, the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Company shall not be obligated to
file any registration statement under any applicable securities laws to permit
the purchase or issuance of any Shares or any Awards under this Plan, and
accordingly, any certificates for Shares or documents granting Awards may have
an appropriate legend or statement of applicable restrictions endorsed thereon.
If the Company deems it necessary to ensure that the issuance of securities
under this Plan is not required to be registered under any applicable securities
laws, each Participant with respect to whom such security would be purchased or
issued shall deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company reasonably requires.


11.8 Awards to Non-U.S. Employees or Directors. To comply with the laws in
countries other than the United States in which the Company or any Subsidiary or
Affiliate operates or has Employees, Directors or Consultants, the Committee, in
its sole discretion, shall have the power and authority to: (a) determine which
Subsidiaries or Affiliates shall be covered by the Plan; (b) determine which
Employees, Directors or Consultants outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Employees, Directors or Consultants outside the United States to
comply with applicable foreign laws; (d) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local government regulatory exemptions or approvals; and (e) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable, including in accordance with
Appendix I attached hereto.


 
7

--------------------------------------------------------------------------------

 
11.9 Rights as a Stockholder. Except as otherwise provided herein or in the
applicable Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.


11.10 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.


11.11 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or other Person. To the extent that any Person acquires a right
to receive payments from the Company under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. The Plan is not
subject to the U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time.


11.12 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to (a) limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets; or (b) limit the right or
power of the Company to take any action that it deems necessary or appropriate.


11.13 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.


11.14 Governing Law. This Plan and each Award Agreement and all claims or causes
of action or other matters (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Plan or any Award Agreement or the
negotiation, execution or performance of this Plan or any Award Agreement shall
be governed by and construed in accordance with the laws of the State of Nevada,
excluding any conflict-or choice-of-law rule or principle that might otherwise
refer construction or interpretation of this Plan to the substantive law of
another jurisdiction.


11.15 Effective Date. The Plan shall be effective as of the date of adoption by
the Board, which date is set forth below (the “Effective Date”).




*            *             *



[Certification and Signature Page Follows]




 
8

--------------------------------------------------------------------------------

 








CERTIFICATION


On behalf of the Company, the undersigned hereby certifies that this Eco Science
Solutions, Inc. 2017 Equity Incentive Plan has been approved by the Board of
Directors of the Company as of June 20, 2017.
 
 
ECO SCIENCE SOLUTIONS, INC.


                                  /s/Jeffery Taylor

_______________________________
Jeffery Taylor, Chief Executive Officer


                       
                         /s/Don Taylor
_______________________________
Don Taylor, Chief Financial Officer

 
9

--------------------------------------------------------------------------------

 
